Exhibit 10.8

Confidential Treatment Requested

AMENDED AND RESTATED

EXCLUSIVE LICENSE AGREEMENT

This Amended and Restated Exclusive Agreement (this “Agreement”) is made and is
effective as of June 2, 2014 (the “Effective Date”) between The UAB Research
Foundation (“UABRF”) and Vaxin Inc. (the “Licensee”) and amends and restates in
its entirety the Exclusive License Agreement between the Parties dated March 1,
1998 (the “Original License”).

RECITALS

WHEREAS, UABRF owns all right, title and interest in the intellectual property
described in UABRF intellectual property disclosures numbered U1996-0083,
U1997-0087, U2003-0015, U2003-0016, U2003-0017, U2003-0039, which were developed
and disclosed to UABRF by De-chu Tang, while employed by the University of
Alabama at Birmingham (the “Inventor”), and are embodied in the Licensed
Patents, has the right to grant licenses to the same and desires to have the
same developed and commercialized to benefit the public; and

WHEREAS, the Licensee is engaged in the business of discovering, developing,
licensing, manufacturing, marketing and selling pharmaceutical products and
related activities; and in the course of such business is engaged in the
commercialization of pharmaceutical products which are based in whole or in part
on technologies found in the patents which protect the above listed intellectual
property disclosures and desires to obtain a license to the Licensed Patents
upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises described above and the mutual
promises and agreements set forth in this Agreement, the Parties agree as set
forth below.

ARTICLE 1

DEFINITIONS

The Definitions used in this Agreement are set forth below.

 

1.1 “Affiliate” means any Person that directly or indirectly controls, is
controlled by, or is under common control with a Party. “Control” means (i) the
beneficial ownership of at least fifty percent (50%) of the voting securities of
a Person with voting equity, or (ii) the power to direct or cause the direction
of the management or policies of a Person.

 

1.2 “Agreement” means this agreement, as amended from time to time in accordance
with the terms and conditions set forth in this agreement.

 

1.3 “Applicable Law” means all laws, statutes and regulations promulgated by all
Regulatory Authorities and all Governmental Authorities.

 

1.4 “Development and Commercialization Plan” means development, manufacturing,
marketing and commercialization activities proposed to be undertaken by the
Licensee with respect to the Licensed Patents as set forth on attached Exhibit
B.

 

1 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

1.5 “Disclaimed Licensed Patent(s)” means any Licensed Patent in respect of
which the Licensee decides not to pursue protective rights, undertake, or be
responsible for, the payment of Protection Expenses, as described in
Section 4.1(e) and (f) of this Agreement.

 

1.6 “First Commercial Sale” means the first Sale of a Licensed Product to a
Third Party.

 

1.7 “For Value” means any consideration, remuneration or benefit of any kind,
whether received directly or indirectly, including, but not limited to, cash,
equity, debt, preferential treatment, including waiver, rebate, discount, etc.

 

1.8 “Governmental Authorities” means, with respect to each country or
jurisdiction, all legislative and governmental authorities, bodies, commissions,
agencies or other instrumentalities of such country or jurisdiction.

 

1.9 “Infringement Notice” is defined in Section 7.1 of this Agreement.

 

1.10 “Inventor” is defined in the first recital of this Agreement.

 

1.11 “Licensed Field of Use” means any diagnostic, vaccine or therapeutic use or
methods.

 

1.12 “Licensed Patents” means (a) the patents and/or patent applications set
forth on attached Exhibit A, (b) any foreign patent applications based thereon,
(c) all patents proceeding from such domestic and foreign patent applications,
(d) all claims of continuations-in-part that are entitled to the benefit of the
priority date of the parent Licensed Patent and are enabled by subject matter
that is disclosed in the parent Licensed Patent, and (e) all divisionals,
continuations, reissues, reexaminations and extensions of any patent or patent
application described in (a) – (d) above. Licensed Patents does not include any
patent and/or patent application that relates to a Disclaimed Licensed Patent.

 

1.13 “Licensed Product” means any product or part thereof, process or service,
the development, manufacture, use, import, export, offer for sale or sale of
which is covered by, or which cannot be undertaken or completed without
infringing, a Valid Patent Claim set forth in any Licensed Patent.

 

1.14 “Licensed Territory” means those countries in which patent coverage is
pending or has been granted.

 

1.15 “Management Activities” means any and all Protection Activities and any
other steps deemed necessary and reasonable to commercialize the Disclaimed
Licensed Patents.

 

1.16 “Net Sales” means the gross amount set forth on the invoice relating to any
Sale of a Licensed Product, less (a) discounts actually allowed, (b) rebates,
price reductions, rebates to social and welfare systems, charge backs,
government mandated and similar rebates, (c) credits for claims, allowances,
retroactive price reductions or returned goods, (d) prepaid freight and
insurance, (e) customs duties, sales taxes or other governmental charges
actually paid in connection with such Sale (but excluding income tax). Where a
Licensed Product is not used, transferred or exchanged For Value, the Net Sales
will be the net invoice price of products of similar kind and quality, sold or
transferred For Value

 

2 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  at similar quantities, currently being offered by the Licensee, a Sublicensee
or by other manufacturers. Where there is no comparable sale or transfer For
Value, the Net Sale will be the Licensee’s or Sublicensee’s cost of manufacture,
determined by the Licensee’s or Sublicensee’s customary accounting procedures,
plus a percentage commensurate with industry standards as mutually agreed upon
between the Parties at the time of identification.

 

1.17 “Non-Commercial Research Purposes” means any use and practice for academic
research and educational purposes.

 

1.18 “Non-Royalty Income” means anything received For Value that is cash or a
cash equivalent that is not calculated upon a percentage of Net Sales,
including, but not limited to, fees and advances. For purposes of clarity, the
purchase by a Sublicensee of shares of the Licensee as specified in a sublicense
agreement shall be considered a non-cash payment to the Licensee and is
therefore not considered Non-Royalty Income.

 

1.19 “Parties” means UABRF and the Licensee and each of them individually is a
“Party.”

 

1.20 “Person” means an individual, corporation, partnership, trust, business
trust, association or any other entity with a separate legal identity, including
the Parties.

 

1.21 “Proprietary Information” is defined in Section 8.4.

 

1.22 “Protection Activities” means taking all actions deemed reasonably
necessary to protect the Licensed Patents, including, but not limited to,
obtaining, filing for, securing, pursuing, prosecuting, continuing or
maintaining, and defending the patents and patent applications, subject to the
terms set forth herein.

 

1.23 “Protection Expenses” means all legal fees, costs and expenses reasonably
incurred by UABRF in the performance of the Protection Activities, such fees,
costs and expenses to be documented by written invoice.

 

1.24 “Regulatory Authority” means, with respect to any particular country or
jurisdiction, the Governmental Authority with the primary responsibility for the
evaluation or approval of pharmaceutical products before such products can be
tested, marketed, promoted, distributed or sold in such country, including
Governmental Authorities that have jurisdiction over the pricing of such
products. The term Regulatory Authority includes the Federal Food and Drug
Administration of the United States.

 

1.25 “Representative(s)” means, with respect to each Party and their Affiliates,
all trustees, directors, officers, employees, agents and advisors.

 

1.26 “Sale or Sales” means any use, transfer or exchange, For Value or
otherwise, of a Licensed Product. Sales include all Sales by the Licensee, its
Affiliates and its Sublicensees and includes any transfer by the Licensee to an
Affiliate or sublicensee where there is no subsequent Sale (i.e., the Licensed
Product is not further resold or transferred). For the avoidance of doubt, Sales
shall not be deemed to include (a) any transfer by the Licensee or a Sublicensee
to an Affiliate or Sublicensee, where there is a

 

3 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  subsequent Sale of the Licensed Product; only the subsequent Sale is used to
calculate any amount due, (b) the use, performance or provision of a Licensed
Product for research and development purposes, clinical or otherwise, or
(c) reasonable distributions as samples or given as donations for indigent use.

 

1.27 “Sublicensee” means a Person to whom the Licensee has granted a sublicense
pursuant to Section 2.5 of this Agreement.

 

1.28 “Term” is defined in Section 9.1.

 

1.29 “Third Party” means any Person other than the Parties and their Affiliates.

 

1.30 “United States” means the United States of America.

 

1.31 “United States Government” means the Federal Government of the United
States.

 

1.32 “Valid Patent Claim” means (i) a pending patent claim included within the
Licensed Patents or (ii) an issued and unexpired patent claim included within
the Licensed Patents which has not been held permanently revoked, unenforceable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, to which an appeal has not or cannot be taken within the time
allowed for appeal, and which has not been disclaimed, denied or admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise.

ARTICLE 2

GRANT OF LICENSE

2.1 Grant of License. Subject to the terms and upon the conditions set forth in
this Agreement, UABRF hereby grants to the Licensee an exclusive right and
license to (a) practice the Licensed Patents and (b) make, have made, develop,
use, lease, offer to sell, sell, import and export Licensed Products, within the
Licensed Field of Use in the Licensed Territory during the Term. Subject to the
prior written consent of UABRF, which consent shall not be unreasonably
withheld, the Licensee may transfer its rights under this Agreement to an
Affiliate, provided such Affiliate assumes all of the obligations of the
Licensee under this Agreement.

2.2 Rights of the United States Government. It is understood that if a United
States Governmental Authority has funded research, during the course of or under
which any of the Licensed Patents were conceived or made, the United States
Government is entitled, as a right, under the provisions of 35 U.S.C. §§ 200-212
and applicable regulations of Chapter 37 of the Code of Federal Regulations, to
a non-exclusive, non-transferable, paid-up license to practice or have practiced
and use the affected Licensed Patents for governmental purposes. The Licensee
acknowledges that the rights and license granted to it pursuant to this
Agreement are subject to any and all rights of the United States Government.

2.3 Reservation of Rights by UABRF and its Affiliates. UABRF reserves the right,
for itself and for its Affiliates, to:

 

  (a) practice and use, and to permit its Representatives to practice and use,
the Licensed Patents within the Licensed Field of Use for Non-Commercial
Research Purposes;

 

4 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  (b) grant to non-profit academic, educational or research institutions and
Governmental Authorities, non-exclusive, royalty-free licenses to make and use
the Licensed Patents within the Licensed Field of Use for Non-Commercial
Research Purposes;

 

  (c) permit their respective Representatives to disseminate and publish
scientific findings from research related to the Licensed Patents subject to
Section 8.2.

 

  (d) practice, use and otherwise commercialize, including licensing, the
Licensed Patents to Third Parties for applications and uses outside of the
Licensed Field of Use.

2.4 Title Remains with UABRF. All right, title and interest in and to the
Licensed Patents remain with UABRF. Except as provided in this Agreement, no
express or implied licenses with respect to the Licensed Patents or any other
rights are transferred or granted to the Licensee by implication, estoppel or
otherwise.

2.5 Right to Grant Sublicenses. The Licensee has the right to grant sublicenses
to any Person under this Agreement on the following terms and conditions:

 

  (a) the execution of a sublicense shall not in any way diminish, reduce or
eliminate any of the Licensee’s obligations under this Agreement, and the
Licensee shall remain primarily liable for such obligations and any breach of
any provision of this Agreement by a Sublicensee;

 

  (b) any sublicense so granted is limited to the Licensed Field of Use;

 

  (c) any sublicense so granted shall be subject and subordinate to, and
consistent with, the terms of this Agreement;

 

  (d) the Licensee may not sublicense the right to prosecute or protect the
Licensed Patents to a Sublicensee, without obtaining the prior written consent
of UABRF;

 

  (e) any sublicense shall also provide that, in the event this Agreement is
terminated or upon the expiration of the Term, such sublicenses shall
automatically become a direct license with UABRF on the terms stated therein;

 

  (f) all sublicenses are to be For Value and the Licensee shall not receive
from a Sublicensee anything of value in lieu of cash payments in consideration
for any sublicense under this Agreement without the prior written consent of
UABRF;

 

  (g) the Licensee shall provide UABRF with a copy of any such sublicense
granted by it under this Agreement within thirty (30) days of the execution of
the sublicense;

 

5 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  (h) all such copies of sublicense agreements may be redacted to exclude
confidential scientific information and other information required by the
Sublicensee to be kept confidential, provided that all relevant financial terms
and information shall be retained and shall not be redacted; the disclosure of
sublicense agreements to UABRF shall be subject to the confidentiality
obligations set forth in this Agreement; and

 

  (i) UABRF is a third party beneficiary to each sublicense and each agreement
evidencing a sublicensing arrangement shall include a statement and an
acknowledgement by the Sublicensee to this effect.

ARTICLE 3

DEVELOPMENT AND COMMERCIALIZATION

3.1 Development and Commercialization Plan. During the Term, the Licensee shall
use good faith, reasonable commercial efforts to develop, manufacture,
commercialize and market the Licensed Patents through a diligent program
designed to accomplish the commercial exploitation of the same and to make the
technology covered by or embedded in the Licensed Patents available to the
general public in accordance with the procedures and practices that are usual
and customary for similar technologies and industries. The Parties acknowledge
that the Licensee has provided to UABRF the Development and Commercialization
Plan set forth on attached Exhibit B which sets forth its current development
and commercialization objectives. The Parties further acknowledge and agree that
the Development and Commercialization Plan is, and the development and
commercialization milestones set forth therein are, reasonable.

3.2 Amendment of Development and Commercialization Plan and Milestones. All
variations and deviations from and changes to the Development and
Commercialization Plan and milestones must be expressly approved in writing by
UABRF, such consent not to be unreasonably withheld.

3.3 Development and Commercialization Report. The Licensee shall provide UABRF,
on each July 1 and January 1 for a period of six (6) years from the Effective
Date or until the First Commercial Sale, with written progress reports detailing
the activities of the Licensee relating to the Development and Commercialization
Plan. As a general guide, each such report shall provide information regarding
the accomplishments and progress made by the Licensee during the prior reporting
period and the objectives and goals to be reached during the forthcoming
reporting period. The Licensee will thereafter provide such reports to UABRF on
an annual basis on the anniversary of the Effective Date.

3.4 Regulatory Approvals. With respect to each Licensed Product, and to the
extent regulatory approval is required, the Licensee shall use commercially
reasonable efforts to obtain the approval of each applicable Regulatory
Authority prior to the First Commercial Sale in each country/jurisdiction in
which the Licensee intends to sell Licensed Products.

3.5 Patent Markings. The Licensee shall ensure that each Licensed Product
manufactured and/or sold in the United States shall bear patent markings that
meet all applicable requirements of 35 U.S.C. §287, as amended from time to
time. All Licensed Products manufactured and/or sold outside of the United
States shall be marked in such a manner as to conform to the Applicable Law of
such country/jurisdiction.

3.6 Manufacturing in the United States. The Licensee shall use commercially
reasonable efforts to substantially manufacture in the United States any
Licensed Products sold in the United States that incorporate any invention or
intellectual property owned by UABRF and are licensed to the Licensee under this
Agreement that was developed using funds provided by a United States
Governmental Authority, as identified on Exhibit A.

 

6 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

ARTICLE 4

PROTECTION OF THE LICENSED PATENTS; PATENT PROSECUTION

4.1 Future Protection Activities.

 

  (a) UABRF Retains Primary Responsibility. Subject to the terms and conditions
set forth in this Agreement, UABRF shall, from the Effective Date, continue to
be primarily responsible for undertaking all Protection Activities relating to
the Licensed Patents. UABRF shall, subject to consultation with the Licensee
select such legal counsel as it in its sole discretion deems appropriate to
assist it in this process.

 

  (b) Co-operation of the Licensee. The Licensee shall cooperate with UABRF and
its designated legal counsel in connection with the Protection Activities.

 

  (c) Consultation with the Licensee. UABRF shall, and shall cause its
designated legal counsel to, consult with the Licensee in connection with such
Protection Activities and the Licensee shall be given reasonable opportunity to
discuss, advise and review issues with UABRF and its designated legal counsel in
connection therewith.

 

  (d) Foreign Protection Requested by the Licensee. The Licensee must notify
UABRF in writing identifying in which foreign countries and jurisdictions, if
any, the Licensee wishes to undertake Protection Activities with respect to any
Licensed Patents. Exhibit A shall be amended accordingly to reflect these
designations.

 

  (e) Foreign Patent Protection Not Requested by the Licensee. UABRF may elect
to undertake Protection Activities with respect to any Licensed Patents in any
country or jurisdiction not so designated by the Licensee pursuant to
Section 4.1(d) above. In such cases (i) UABRF shall be responsible for all
Protection Expenses incurred in connection therewith and the Licensee shall not
be responsible for such expenses and (ii) the Licensed Patents so affected shall
no longer be deemed to be licensed to the Licensee in such country or
jurisdiction and shall be deemed to have been disclaimed by the Licensee (each,
a “Disclaimed Licensed Patent”), (iii) the Licensee shall forfeit and shall no
longer have any rights or obligations with respect thereto in such country or
jurisdiction and (iv) Exhibit A shall be amended accordingly to delete the
affected Licensed Patents for such country or jurisdiction.

 

7 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  (f) Disclaimed Licensed Patents. The Licensee may, at any time during the
Term, provide at least sixty (60) days written notice to UABRF that it no longer
wishes to be responsible for the Protection Expenses in connection with one or
more Licensed Patents. In such cases, (i) the Licensee shall continue to be
responsible for all Protection Expenses incurred in connection therewith until
the expiration of such sixty (60) day notice period and thereafter shall not be
responsible for such expenses and (ii) the Licensed Patent(s) so affected shall
no longer be deemed to be licensed to the Licensee and shall be deemed to have
been disclaimed by the Licensee (each, a “Disclaimed Licensed Patent”),
(iii) the Licensee shall forfeit and shall no longer have any rights or
obligations with respect thereto and (iv) Exhibit A shall be amended accordingly
to delete the affected Licensed Patent(s).

4.2 Information to the Licensee. UABRF shall provide the Licensee with copies of
all issued patents relating to the Licensed Patents. UABRF shall provide copies
of all patent applications and all filings, correspondence and other related
documentation pertaining to prosecutorial matters arising from the Protection
Activities, including, but not limited to, all office actions, requests for
examinations and restriction requirements.

ARTICLE 5

FINANCIAL TERMS

5.1 Accrued Licensing Obligations. Under that certain Exclusive License
Agreement made between the Parties on March 1, 1998 (the “Original License”)
financial obligations including Protection Expenses and other payments due as
consideration for grant of the Original License were made and agreed upon which
were not met per the terms of the Original License. Subsequently, a Convertible
Promissory Note in the principal amount of Seventy-Five Thousand and No/100
Dollars ($75,000.00) was executed on June 9, 2010 (The “2010 Note”) to evidence
such expenses (the “Disputed IP Expenses”) between the Parties. The Parties
acknowledge and agree that as of the date of this Agreement the outstanding
principal and accrued interest on the 2010 Note totals One Hundred One Thousand,
Nine Hundred and Ninety Five Dollars ($101,995.00). The Parties also agree that
as of the date hereof, Minimum Annual Royalties due to be paid by the Licensee
under the Original License for the years 2009 through 2013 total One Hundred
Sixty Thousand Dollars ($160,000.00) and that as of the Effective Date of this
Agreement they remain unpaid The Licensee has indicated that it can pay only Ten
Thousand and No/100 Dollars as Minimum Annual Royalties due for each of those
years and UABRF has agreed to accept such amount and to waive the remaining One
Hundred and Twenty Thousand and No/100 Dollars ($120,000.00). Accordingly, as of
the Effective Date of this Agreement, the Licensee owes UABRF One Hundred Forty
One Thousand Nine Hundred and Ninety Five and No/100 Dollars ($141,995.00) which
it agrees to repay by no later than August 31, 2015. Contemporaneously with the
execution of this Agreement, Vaxin is executing a separate, promissory note for
One Hundred Forty One Thousand Nine Hundred and Ninety Five and No/100 Dollars
($141,995.00) to evidence its obligation to repay such amount.

5.2 Future Protection Expenses. During the Term and with respect to each
Licensed Patent, other than Disclaimed Licensed Patents, the Licensee will be
financially responsible for the payment of all Protection Expenses incurred
after the January 1, 2010. The Licensee shall pay

 

8 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

such amounts to UABRF within thirty (30) days of receipt of an invoice for the
same from UABRF. UABRF shall be responsible for all Protection Expenses incurred
in connection with each Disclaimed Licensed Patent in countries/jurisdictions
not designated by the Licensee pursuant to Section 4.1(d) above.

5.3 License Fee. No license issue fee is required based on prior consideration
under the Original Agreement.

5.4 Issuance of Stock in the Licensee to UABRF. Seven hundred-fifty thousand
(750,000) shares of the Licensee’s common stock, par value $0.01 per share, were
issued to UABRF in connection with the execution of the Original License. An
additional Two Hundred Two Thousand, Two Hundred and Eighty-Four
(202,284) shares of Licensee’s common stock, par value $0.01 per share were
issued to UABRF in 2010 in relation to the conversion of a prior promissory note
between the Parties, originally due December 15, 2009.

5.5 License Maintenance Fees. The Licensee shall pay UABRF for each calendar
year an amount of Twenty Thousand and No/100 dollars ($20,000), such payment
being due within thirty (30) days after the end of each calendar year beginning
2014, unless the Licensee has given notice of termination to UABRF prior to such
due date.

5.6 Running Royalty Payments. During the Term and with respect to each country
or jurisdiction within the Licensed Territory, the Licensee shall pay to UABRF a
continuing royalty of [****] percent ([****]%) on all Net Sales arising in such
country/jurisdiction until the expiration of the last Valid Patent Claim in that
country/jurisdiction. All amounts owing to UABRF under this Section shall be
paid on a quarterly basis, on or before the thirtieth (30th) day following the
end of the calendar quarter in which such amounts were earned.

5.7 Minimum Royalty Payments. Beginning upon the First Commercial Sale, the
Licensee shall be obligated to pay minimum annual royalty payments to UABRF. In
the event that the aggregate running royalty payments paid by the Licensee to
UABRF pursuant to Section 5.6 above do not reach the minimum payment obligations
set forth below by the date set forth below, then the Licensee shall, within
thirty (30) days following the end of the calendar year, pay UABRF the
difference between such aggregate royalty payment actually paid to UABRF and the
minimum payment set forth below. All such minimum annual royalty payments shall
be nonrefundable.

 

Period

   Minimum Royalty Payment  

First Calendar Year Following First Commercial Sale

   $ [**** ] 

Second Calendar Year Following First Commercial Sale

   $ [**** ] 

Third Calendar Year Following First Commercial Sale

   $ [**** ] 

Each Calendar Year Thereafter

   $ [**** ] 

 

**** Confidential treatment requested

 

9 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

5.8 Royalty Reports. At the time of payment of Running Royalties due per 5.6
above, Licensee shall provide to UABRF a written report setting forth all
applicable information specified in Exhibit C, which such report shall accompany
the payment of all running royalties due to be paid to UABRF by the Licensee
with respect to the preceding calendar quarter. Reports furnished must include
the calculation of running royalties by Licensed Product and by
country/jurisdiction and must include the rate of currency conversion and the
date such conversion was calculated as described in Section 5.13 of this
Agreement, all in substantially the format set forth in Exhibit E. If the
Licensee is required to pay an annual minimum royalty payment, at the time such
payment is made, the Licensee shall also furnish a written report providing, to
the extent not already provided to UABRF, all of the information required to be
set forth in the quarterly reports discussed above and the additional amount
being paid by the Licensee which accompanies the report, being the difference
between aggregate running royalty payment actually paid to UABRF in that
calendar year and the minimum payment required to be paid.

5.9 Non-Royalty Income. The Licensee shall not receive any Non-Royalty Income,
in connection with its exercise of the rights granted to it pursuant to this
Agreement.

5.10 Royalty Payments from Sublicensees. The Licensee shall pay to UABRF an
amount equal to that which the Licensee would have been required to pay to UABRF
had the Licensee affected the Sales actually affected by the Sublicensee.

5.11 Address for Payments. Except as otherwise directed by UABRF, all amounts
due to be paid by the Licensee to UABRF pursuant to this Agreement shall be paid
to UABRF at the address set forth below its signature on the signature page of
this Agreement.

5.12 Late Payment Penalty. The balance of any amount which remains unpaid more
than thirty (30) days after it is due to UABRF shall accrue interest until paid
at the rate equal to the lesser of [****] percent ([****]%) per calendar month
or the maximum amount allowed under Applicable Law. However, in no event shall
this interest provision be construed as a grant of permission for payment
delays.

5.13 Currency Conversion. All amounts due to be paid to UABRF pursuant to this
Agreement shall be made in United States dollars. Any and all amounts received
by the Licensee or generated in foreign currency shall be converted into United
States dollars at the official rate of exchange from such currency to United
States dollars at the rate quoted in the Wall Street Journal (United States
edition) for the last business day of the calendar quarter in which running
royalties are due and payable to UABRF or on a business day no earlier than five
(5) business days before payment is made to UABRF.

5.14 Foreign Taxes. Any tax required to be withheld by the Licensee under the
laws of any foreign country or jurisdiction for the account of UABRF shall be
promptly paid by the Licensee for and on behalf of UABRF to the appropriate
Governmental Authority, and the Licensee shall use reasonable commercial efforts
to furnish UABRF with proof of payment of such tax, together with official or
other appropriate evidence issued by the applicable Governmental Authority. Any
such amounts actually paid on UABRF’s behalf shall be deducted from any amounts
due to be paid to UABRF under this Agreement.

 

**** Confidential treatment requested

 

10 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

ARTICLE 6

RECORDKEEPING AND AUDIT RIGHTS

6.1 Books and Records. The Licensee shall keep complete and accurate books,
accounts and other records and documentation necessary to ascertain all
transactions and events pursuant to which payments due to UABRF pursuant to this
Agreement arise and are accrued and to verify the accuracy and completeness of
such amounts. All such books, accounts and other records and documentation shall
be kept at the Licensee’s principal place of business for a period of not less
than six (6) years following the end of the calendar year to which they pertain.

6.2 Right to Audit. During the Term and for a period of one (1) year thereafter,
UABRF shall have the right to have the Licensee’s books and records audited by a
qualified, independent accounting firm of its choosing, under appropriate
confidentiality provisions such as those set forth in Section 8.4 of this
Agreement, to ascertain the accuracy of the reports and payments due to UABRF
under this Agreement and compliance by the Licensee, its Affiliates and its
Sublicensees with their obligations pursuant to this Agreement and any
sublicense. Such audit shall be conducted on ten (10) days advance notice during
normal business hours and in a manner that does not interfere unreasonably with
the Licensee’s business but not more than once in any twelve (12) month period.
If any such examination reveals that the Licensee has underpaid or underreported
any amount due under this Agreement to UABRF for any calendar quarter examined,
the Licensee shall promptly pay to UABRF the amount so underpaid or
underreported.

6.3 Reimbursement of Cost of Audit. If any such examination reveals that the
Licensee has underpaid or underreported any amount due under this Agreement to
UABRF by more than five percent (5%) for any calendar quarter examined, the
Licensee shall promptly reimburse UABRF the full reasonable costs and expenses
incurred by it with respect to the audit.

ARTICLE 7

INFRINGEMENT; ENFORCEMENT

7.1 Notification of Infringement. During the Term, each Party shall provide
prompt written notice to the other Party of any actual infringement or
suspected/potential infringement of the Licensed Patents of which such Party is
or becomes aware and shall provide, to the extent reasonable and practicable,
any available evidence of such infringement by a Third Party (an “Infringement
Notice”).

7.2 Licensee Right to Pursue/Prosecute. During the Term, the Licensee shall have
the right to resolve, in the Licensed Field of Use and in the Licensed
Territory, any suspected/potential infringement and prosecute any infringement
of any Licensed Patents, in its own name and at its own expense, provided:

 

  (a) the affected Licensed Patent remains exclusively licensed to the Licensee
and is not a Disclaimed Licensed Patent;

 

  (b) the claim relates to a Valid Patent Claim; and

 

  (c) the Licensee remains in compliance, in all material respects, with its
obligations under this Agreement.

 

11 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

The Licensee shall use commercially reasonable efforts to abate or terminate
such infringement without resorting to litigation, which may include negotiating
and executing a sublicense agreement which complies with the terms of
Section 2.5 of this Agreement. Before the Licensee commences an action with
respect to any infringement or potential infringement, it agrees to consider the
views of UABRF and the potential effects on the public interest in making its
decision whether or not to sue. UABRF agrees to cooperate with the Licensee in
connection with any remedial action undertaken by the Licensee and shall be
responsible for the costs and expenses incurred by it and for those costs and
expenses incurred by it at the reasonable request of the Licensee with respect
to such cooperation.

7.3 Control of Suit; Joinder; Expenses.

 

  (a) Initiated by the Licensee. If the Licensee wishes to commence a lawsuit,
it must do so within ninety (90) days following the date of the relevant
Infringement Notice, and it shall bear all costs and expenses incurred by it in
connection with such lawsuit. UABRF agrees to cooperate fully with the Licensee
in connection with such lawsuit and shall be responsible for the costs and
expenses incurred by it and for those costs and expenses incurred by it at the
reasonable request of the Licensee with respect to such cooperation.

 

  (b) Initiated by UABRF. If the Licensee elects not to exercise its right to
commence, or fails to commence, an action within ninety (90) days of the date of
the relevant Infringement Notice, UABRF may do so at its own expense, and shall
retain sole control over the direction of such lawsuit. The Licensee agrees to
cooperate fully with UABRF in connection with such lawsuit and shall be
responsible for the costs and expenses incurred by it with respect to such
cooperation. If UABRF files an infringement lawsuit, the Licensee may not
thereafter commence a lawsuit against the same infringing party with respect to
the same acts of infringement which are the subject of UABRF’s lawsuit or with
respect to which settlement is reached by the infringing party and UABRF.

 

  (c) Joinder by UABRF. UABRF, to the extent permitted by Applicable Law, may
elect to join in as a party to any infringement lawsuit initiated by the
Licensee, in which case, both Parties shall jointly control the lawsuit and
shall equally share the responsibility of all legal fees, costs and expenses,
unless otherwise agreed to by the Parties. The Licensee may not join UABRF in as
a party to any lawsuit initiated by it without the prior written consent of
UABRF, and without prior written agreement between the Parties as to the
responsibility between the Parties for all costs and expenses incurred by the
Parties. If UABRF is involuntarily joined as a party to a lawsuit initiated by
the Licensee, the Licensee shall pay all legal fees, costs and expenses incurred
by UABRF arising out of such joinder and participation, including, but not
limited to legal fees, costs and expenses reasonably incurred by legal counsel
selected and retained by UABRF to represent it in such lawsuit. While UABRF
remains a party to any infringement

 

12 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  lawsuit initiated by the Licensee, UABRF may not thereafter commence a lawsuit
against the same infringing party with respect to the same acts of infringement
which are the subject of the Licensee’s lawsuit or with respect to which
settlement is reached by the infringing party, the Licensee and UABRF.

7.4 Settlement. The Licensee may not settle, enter into a consent judgment or
other voluntary final disposition of any lawsuit initiated by it or to which it
is a party without the prior written consent of UABRF, which consent shall not
be unreasonably withheld. Neither Party may settle or otherwise dispose of any
lawsuit to which it is a party, which admits liability on the part of the other
Party or which requires the other Party to pay money damages nor issue a formal
statement without such other Party’s prior written consent in each case.

7.5 Recoveries.

 

  (a) Lawsuit initiated by the Licensee and in which only the Licensee is a
party. With respect to any lawsuit commenced by the Licensee pursuant to
Section 7.3(a) above and in which UABRF is not a party, any recovery of damages
shall first be applied in satisfaction of the costs and expenses incurred by the
Licensee in bringing such lawsuit, including attorneys’ fees, provided they are
reasonably incurred, and any balance shall be treated in accordance with
Section 5.7 of this Agreement.

 

  (b) Lawsuit initiated by the Licensee and in which UABRF joins.

 

  (i) With respect to any lawsuit commenced by the Licensee pursuant to
Section 7.3(a) above and in which UABRF is involuntarily joined as a party, any
recovery of damages shall first be applied in satisfaction of the costs and
expenses incurred by the Licensee and UABRF in bringing such lawsuit, including
attorneys’ fees, provided they are reasonably incurred (which such costs and
expenses shall include all costs and expenses incurred by UABRF resulting from
such joinder and participation, including, but not limited to legal fees and
expenses reasonably incurred by legal counsel selected and retained by UABRF to
represent it in such lawsuit), and any balance shall be treated in accordance
with Section 5.7 of this Agreement.

 

  (ii) With respect to any lawsuit commenced by the Licensee pursuant to
Section 7.3(a) above and in which UABRF voluntarily joins as a party, any
recovery of damages (whether compensatory or punitive in nature) shall first be
applied, pro rata, in satisfaction of the costs and expenses incurred by the
Parties in bringing such lawsuit, including attorneys’ fees, provided they are
reasonably incurred, and any balance shall be treated in accordance with
Section 5.7 of this Agreement.

 

  (c) Lawsuit initiated by UABRF. With respect to any lawsuit commenced by UABRF
pursuant to Section 7.3(b) above, [****].

7.6 Inapplicability of Licensee’s Rights. Notwithstanding Sections 7.1 – 7.5
above, the rights and obligations of the Licensee under this article shall not
apply to (a) any Licensed Patents in which there are no Valid Patent Claims
remaining or (b) any Disclaimed Licensed Patent.

 

**** Confidential treatment requested

 

13 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

ARTICLE 8

OTHER COVENANTS AND AGREEMENTS

8.1 Use of Names. No Party may, without the prior written consent of the other
Party:

 

  (i) use (a) the name of the other Party or its Affiliates, if applicable,
(b) the name or image of any Representative of the other Party, or (c) any
trade-name, trademark, trade device, service mark, symbol, image, icon,
abbreviation, contraction or simulation thereof owned by the other Party in any
publication, advertising or sales promotional material, press release or in any
marketing or advertising documentation or material; or

 

  (ii) represent, either directly or indirectly, that any product or service of
the other Party is a product or service of the representing Party or that it is
made in accordance with or utilizes the information or documents of the other
Party.

Notwithstanding the above, the Licensee may disclose that it has received a
license from UABRF in connection with any Licensed Product, and either Party may
use the name of the other Party to the extent such use is reasonably necessary
for complying with Applicable Law.

8.2 Publications. In furtherance of the rights reserved in Section 2.3(c) of
this Agreement, UABRF or its Affiliates shall submit the proposed publication or
disclosure to the Licensee at least thirty (30) days prior to submission for
publication or disclosure to allow the Licensee to review the matter for
disclosure of Proprietary Information of the Licensee. The Licensee shall have
thirty (30) days from its receipt of such proposed publication or disclosure to
review and to provide written notice to UABRF or its Affiliate who provided the
submission requiring removal of the Licensee’s Proprietary Information. If the
Licensee does not provide written notice of such request to UABRF or its
Affiliate who provided the submission within thirty (30) days after receipt of
the proposed publication or disclosure from UABRF or its Affiliate, UABRF or its
Affiliate shall be free to publish or disclose to third parties the proposed
publication or disclosure without further obligation to the Licensee.

8.3 Insurance Coverage. Prior to commencing any human clinical trial, and during
the Term, the Licensee shall cause to be in effect through purchase from a
reputable insurance company or, upon the consent of UABRF, through a
self-insurance program, at its sole expense, and shall maintain “occurrence
based type” liability insurance coverage or, if the Licensee is unable to obtain
“occurrence based type” liability insurance, a “claims made type” liability
insurance coverage (with at least ten (10) years tail coverage). Such insurance
coverage shall include a contractual endorsement providing coverage for
liability which may be incurred in connection with this Agreement, including,
but not limited to general liability and products liability, and such other type
of insurance coverage required by Applicable Law or which Licensee deems
necessary to enable the Licensee to perform its obligations under this
Agreement. All such insurance coverage shall list UABRF and its Affiliates as
additional insureds. The Licensee shall

 

14 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

provide evidence of such insurance coverage to UABRF within ten (10) business
days of the Effective Date of this Agreement and at least annually thereafter.
All such insurance coverage shall require the insurance provider, or in the case
of a self -insurance program, the Licensee, to provide UABRF with at least
thirty (30) days prior written notice of any change in the terms or cancellation
of coverage.

8.4 Confidentiality.

 

  (a) Exchange of Proprietary Information. The Parties acknowledge that during
the Term they are likely to share information with each other that they each
consider to be confidential and proprietary (“Proprietary Information”). For the
purposes of this Agreement, the Party that discloses Proprietary Information
shall be referred to as the “Disclosing Party” and the Party receiving the
Proprietary Information, the Receiving Party.

 

  (b) Nature of Proprietary Information. The Parties agree that all information
that is provided to the other Party shall be deemed to be Proprietary
Information. Notwithstanding the above, the Parties specifically agree that any
reports provided by the Licensee pursuant to this Agreement shall be considered
Proprietary Information.

 

  (c) Restrictions. With respect to all Proprietary Information disclosed to it,
the Receiving Party (i) shall keep it confidential (other than as permitted by
this Agreement), (ii) shall store and maintain it with the same diligence and
care as its own proprietary information, but no less than reasonable diligence
and care, (iii) may only use it for the purpose for which it was disclosed by
the Disclosing Party, (iv) may not disclose it (other than as permitted by this
Agreement), (v) may not deconstruct, modify or copy it (other than as permitted
by this Agreement), and (vi) may not transfer or assign it to any Third Party
without the prior written consent of the Disclosing Party.

 

  (d) Access to the Proprietary Information. The Proprietary Information may be
used by, and disclosed to, on an “as-needed” basis, the Receiving Party’s
Representatives. The Licensee may disclose Proprietary Information relating to
the UABRF intellectual property rights to investors, prospective investors,
consultants, collaborators and other Third Parties in the chain of manufacturing
and distribution, if and only if, the Licensee obtains from such recipient a
written confidentiality agreement, the provisions of which are at least as
protective of UABRF’s Proprietary Information as these set forth in this
Section 8.4. Prior to disclosing Licensee’s Proprietary Information to any Third
Party for any purpose, including Non-Commercial Research Purposes, UABRF shall
obtain Licensee’s written consent and obtain from such recipient a written
confidentiality agreement, the provisions of which are at least as protective of
Licensee’s Proprietary Information as these set forth in this Section 8.4. Each
Party will promptly notify the other Party of any unauthorized use of or access
to the Proprietary Information of which it becomes aware.

 

15 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  (e) Exceptions to Confidentiality Obligation. The restrictions of
confidentiality described above shall not apply to Proprietary Information
(i) which as of the Effective Date or subsequent thereto is or becomes available
to the public without breach of this Agreement, (ii) if it is lawfully obtained
from a Third Party not bound by similar confidentiality and use restrictions and
obligations, (iii) if it is known by the Receiving Party prior to disclosure as
evidenced by contemporaneous records, or (iv) if it is at any time developed by
the Receiving Party independently of and without reference to any disclosure
made pursuant to this Agreement. In addition, the confidentiality obligations
shall not apply to the Receiving Party if the Receiving Party is legally
required by applicable law, court order or Governmental Authority to disclose
the Proprietary Information, provided the Receiving Party discloses only the
minimum to comply and, if possible and in light of the circumstances, provides
reasonable prior notice to the Disclosing Party to enable it to contest the
requirement or to seek a protective order.

 

  (f) Termination or Expiration of this Agreement. Upon the expiration of the
Term, or the earlier termination of this Agreement, each Receiving Party shall,
at the Disclosing Party’s option and upon written notice thereof to the
Receiving Party, return all Proprietary Information, copies and other tangible
expressions thereof, to the Disclosing Party or provide the Disclosing Party
with written notice that the Proprietary Information in its possession, or in
the possession of its Representatives, has been destroyed within thirty
(30) days after receipt of the Disclosing Party’s written notice to the
Receiving Party requiring the Receiving Party to destroy the Proprietary
Information in its possession. The Receiving Party may retain one archival copy
of the Proprietary Information for purposes of compliance with its obligations
under this Agreement.

 

  (g) Continuing Obligations after Termination/Expiration. The restrictions and
obligations set forth in Section 8.4(c) above shall continue for five (5) years
from the termination or expiration of this Agreement, or with respect to
information identified by Disclosing Party as trade secrets at the time of
disclosure for so long as such information shall remain a trade secret under
Applicable Law.

ARTICLE 9

TERM AND TERMINATION

9.1 Term. This Agreement shall commence on the Effective Date and shall continue
until the date of expiration of the last to expire of any Valid Patent Claim
(inclusive of any extensions, supplementary protection certificates or their
equivalents) within the Licensed Patents, unless terminated sooner in accordance
with the terms of this Agreement (the “Term”).

9.2 Termination by the Licensee. The Licensee may terminate this Agreement at
any time, in its sole discretion, by giving not less than ninety (90) days prior
written notice to UABRF. Upon the reasonable request of UABRF, the Licensee
shall provide assistance, at UABRF’s expense, to UABRF to enable UABRF to
facilitate and effect the transfer of applicable information and documents
regarding the Licensed Patents to a new licensee.

 

16 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

9.3 Termination by UABRF. UABRF shall have the right to immediately terminate
this Agreement upon the occurrence of any one or more of the following events:

 

  (a) if the Licensee is in material default of any provision of this Agreement
or its obligations under this Agreement and such default has not been remedied
within thirty (30) days or such longer cure period specified in the notice after
receipt of a notice to cure from UABRF;

 

  (b) upon the occurrence of the third separate default by the Licensee within
any consecutive three (3) year period for failure to make payments when due
under this Agreement;

 

  (c) if the Licensee fails to meet any of the development and commercialization
milestones set forth in the Development and Commercialization Plan;

 

  (d) if by the end of the third (3rd) calendar year after the First Commercial
Sale occurred, or by January 1, 2015, whichever comes first, fifty percent
(50%) of the minimum royalty payment described in Section 5.8 of this Agreement
due in that calendar year is not originating from Net Sales;

 

  (e) if an examination by UABRF pursuant to Section 6.2 shows an underreporting
or underpayment by the Licensee in excess of ten percent (10%) of any amounts
due to UABRF under this Agreement in any twelve (12) month period;

 

  (f) if the Licensee is convicted of a felony (or similar crime in a
jurisdiction outside of the United States) relating to the manufacture, use or
sale of a Licensed Product;

 

  (g) if the Licensee shall become insolvent, shall make an assignment for the
benefit of its creditors, or shall have a petition in bankruptcy filed for or
against it; or

 

  (h) if the Licensee disclaims payment of all Protection Expenses.

9.4 Effect of Termination or Expiration. Any termination or expiration of this
Agreement will not relieve either Party of any obligation or liability accrued
prior to such termination or expiration.

ARTICLE 10

COVENANTS; REPRESENTATIONS AND WARRANTIES; LIMITATIONS ON UABRF’S OBLIGATIONS

10.1 The Licensee. The Licensee makes the following representations and
warranties to UABRF.

 

  (a) The Licensee is a corporation, duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.

 

17 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  (b) The Licensee has all necessary corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.

 

  (c) The execution, delivery and performance of this Agreement by the Licensee
will not conflict with or result in a breach of, or entitle any party thereto to
terminate, an agreement or instrument to which the Licensee is a party, or by
which any of the Licensee’s assets or properties are bound.

 

  (d) This Agreement has been duly authorized, executed and delivered by the
Licensee and constitutes a legal, valid and binding agreement of the Licensee,
enforceable against the Licensee in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally.

 

  (e) Any activity undertaken with the Licensed Patents and the Licensed
Products will be conducted in compliance with all Applicable Laws.

10.2 UABRF. UABRF makes the following representations and warranties to the
Licensee.

 

  (a) UABRF is a non-profit corporation, duly incorporated, validly existing and
in good standing under the laws of the State of Alabama.

 

  (b) UABRF has all necessary corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.

 

  (c) The execution, delivery and performance of this Agreement by UABRF does
not conflict with or contravene its governing documentation, nor will the
execution, delivery and performance of this Agreement by UABRF conflict with or
result in a breach of, or entitle any party thereto to terminate, an agreement
or instrument to which UABRF is a party, or by which any of UABRF’s assets or
properties are bound.

 

  (d) This Agreement has been duly authorized, executed and delivered by UABRF
and constitutes a legal, valid and binding agreement of UABRF, enforceable
against UABRF in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors’ rights generally.

 

  (e) UABRF has the right to grant the license under this Agreement.

 

  (f) To UABRF’s best knowledge and based upon information and representations
and warranties made to it by the Inventor, UABRF owns all right, title and
interest in the Licensed Patents and there have been no claims made against
UABRF asserting the invalidity or non-enforceability of, or with respect to the
Licensed Patents, and UABRF is not aware that any such claims exist.

 

  (g) During the Term, UABRF will not undertake any Management Activities with
respect to the Licensed Patents unless it is a Disclaimed Licensed Patent.

 

  (h) The performance of Management Activities with respect to a Disclaimed
Licensed Patent will not conflict with or result in a breach of any of the
terms, conditions, or provisions of, or constitute a default under, this
Agreement, and will not give rise to a cause of action by a Third Party against
the Licensee, with respect to the remaining Licensed Patents licensed to the
Licensee pursuant to this Agreement.

 

18 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

10.3 Limitations on UABRF’s Representations and Warranties. Except as set forth
in this Agreement, UABRF makes no other representations or warranties of any
kind. In particular, UABRF makes no express or implied warranties regarding
merchantability, fitness for a particular purpose, non-infringement of the
intellectual property rights of third parties, validity and scope of the
Licensed Patents, the capability, safety, efficacy, utility or commercial
application or usefulness for any purpose of the Licensed Patents, or that it
will not grant licenses to one or more Third Parties to make, use or sell
products or perform processes that may be similar to and/or compete with any
Licensed Product.

10.4 No Obligation of UABRF. UABRF has no obligation to:

 

  (a) supervise, monitor, review or otherwise assume responsibility for the
production, manufacture, testing, marketing, sale or disposition of any Licensed
Product;

 

  (b) furnish any knowhow or other information relating to the Licensed Patents,
other than as specifically provided in this Agreement; or

 

  (c) bring or prosecute legal action against any Person for infringement of the
Licensed Patents.

ARTICLE 11

LIABILITY AND INDEMNIFICATION

11.1 No Liability of UABRF. Neither UABRF nor any of its Representatives have
any liability whatsoever to the Licensee, or any Sublicensee or any Person for
or on account of any injury, loss or damage of any kind or nature, sustained by,
assessed or asserted against, or any other liability incurred by or imposed upon
the Licensee, or any Sublicensee or any Person, resulting from:

 

  (a) the use of the Licensed Patents by the Licensee or any Sublicensee of the
Licensee during the Term;

 

  (b) the production, use, practice, lease, or sale of any Licensed Product by
the Licensee or any Sublicensee during the Term;

 

  (c) any advertising or other promotional activities with respect to (a) and/or
(b) above by the Licensee or any Sublicensee of the Licensee during the Term; or

 

  (d) the Licensee’s compliance with, and performance of the Licensee’s
representations and warranties given under, and the Licensee’s obligations
pursuant to, this Agreement.

 

19 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

11.2 Indemnification by the Licensee. The Licensee agrees to indemnify and hold
UABRF and its Representatives harmless from and against any and all claims,
demands, losses, costs, expenses, deficiencies, liabilities or causes of action
of any kind or nature (including, without limitation, reasonable attorneys’ fees
and other costs and expenses of defense) resulting from:

 

  (a) the use of the Licensed Patents during the Term by the Licensee or any
Sublicensee of the Licensee;

 

  (b) the production, use, practice, lease, or sale of any Licensed Product by
the Licensee or any Sublicensee of the Licensee during the Term;

 

  (c) any advertising or other promotional activities with respect to (a) and/or
(b) above by the Licensee or any Sublicensee of the Licensee during the Term.

ARTICLE 12

MISCELLANEOUS

12.1 Entire Agreement. This Agreement is the sole and entire agreement by and
between the Parties regarding the subject matter set forth in this Agreement,
and this Agreement supersedes all prior agreements and understandings with
respect thereto. All previous negotiations, statements and preliminary
instruments by the Parties with respect to the subject matter hereof are merged
in this Agreement.

12.2 No Inducement, Each Party hereby acknowledges that in executing this
Agreement, such Party has not been induced, persuaded or motivated by any
promise or representation made by any other Party, unless expressly set forth in
this Agreement.

12.3 Independent Contractors. The relationship between the Parties is that of
independent contractors. No Party has the authority to bind or act on behalf of
the other Party without obtaining such other Party’s prior written consent. The
Parties do not intend to create an employer/employee relationship.

12.4 No Third Party Beneficiaries. This Agreement is entered into by and among
the Parties for the exclusive benefit of the Parties and permitted assignees.
This Agreement is expressly not intended for the benefit of any creditor of a
Party, or any other person. Except and only to the extent provided by applicable
statute, no such creditor or Third Party shall have any rights under this
Agreement or any other agreement between the Parties.

12.5 Assignment. Neither Party shall sell, assign, transfer or otherwise dispose
of this Agreement including by operation of law to a Third Party without the
prior written consent of the other, which consent shall not be unreasonably
withheld. Any attempted assignment of this Agreement not in compliance with the
terms of this subsection will be null and void. No assignment will relieve any
Party of the performance of any accrued obligation that such Party may then have
pursuant to this Agreement.

12.6 Amendments. Any and all modifications to this Agreement shall only be
effective and binding if in writing and signed by a duly authorized
representative of each Party.

 

20 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

12.7 Notices. Any notice, request, approval or consent required to be given
under this Agreement will be sufficiently given if in writing and delivered to a
Party in person, by recognized overnight courier or mailed in the United States
Postal Service, postage prepaid to the address appearing below such Party’s
signature on the last page of this Agreement, or at such other address as each
Party so designates in accordance with these criteria. Notice shall be deemed
effective upon receipt if delivered in person or by overnight courier or five
(5) business days after mailing with the United States Postal Service.

12.8 Disputes.

 

  (a) Equitable Relief. Either Party may seek equitable and legal relief in the
event of a breach or threatened breach by the other Party of its obligations
under this Agreement, without the requirement to post a bond.

 

  (b) Internal Resolution. In the event of any dispute arising out of or
relating to this Agreement or to a breach thereof, including its interpretation,
performance or termination, the Parties shall try to settle such conflicts
amicably between themselves. In the event that the conflict is not resolved
within sixty (60) days after one Party notifies the other Party in writing
concerning a dispute or conflict, then the dispute or conflict shall be referred
to executive officers of each Party involved for resolving by negotiation in
good faith as soon as practicable but no later than sixty (60) days after its
referral.

 

  (c) Mediation. In the event the Parties are still unable to resolve the
dispute or conflict by negotiation, the dispute or conflict may then be
submitted by a Party to a mediator, mutually agreed to by the Parties, for
nonbinding mediation. The Parties shall cooperate with the mediator in an effort
to resolve such dispute.

 

  (d) Arbitration. If the dispute is not resolved within sixty (60) days of its
submission to the mediator, either Party may submit the dispute for binding
arbitration. The arbitration shall be conducted by three (3) arbitrators, one to
be appointed by UABRF, one to be appointed by the Licensee and the third to be
appointed by the other two arbitrators. The arbitration shall be conducted in
accordance with the commercial rules of the American Arbitration Association,
which shall administer the arbitration. The arbitration, including the rendering
of the award, shall take place in Birmingham, Alabama and shall be the exclusive
forum for resolving such dispute. The decision of the arbitrators shall be final
and binding upon the Parties and the expense of the arbitration, including,
without limitation, the award of attorneys’ fees to the prevailing Party, shall
be paid as the arbitrators determine.

12.9 Rights and Remedies. The rights and remedies provided by this Agreement are
cumulative and the use of any one right or remedy by any Party shall not
preclude or waive the right to use any or all other remedies. Such rights and
remedies are given in addition to any other rights the Parties may have by law,
statute, ordinance or otherwise.

 

21 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

12.10 Waiver. No waiver of a provision, breach or default shall apply to any
other provision or subsequent breach or default or be deemed continuous, nor
will any single or partial exercise of a right or power preclude any other
further exercise of any rights or remedies provided by law or equity.

12.11 Severability. In the event that any covenant, condition, or other
provision contained in this Agreement is determined to be invalid, void or
illegal, such covenant, condition or other provision shall be deemed deleted
from the Agreement and shall not affect the validity of the remaining provisions
of this Agreement.

12.12 Force Majeure. Neither Party shall be liable for any failure to perform as
required by this Agreement to the extent such failure to perform is due to
circumstances reasonably beyond such Party’s control, including, without
limitation, labor disturbances or labor disputes of any kind; accidents; acts,
omissions or delays in acting by any Governmental Authority; civil disorders;
insurrections; riots; war; acts of war (whether war be declared or not);
terrorism; acts of aggression; acts of God; fire; floods; earthquakes; natural
disasters; energy or other conservation measures imposed by law or regulation;
explosions; failure of utilities; mechanical breakdowns; material shortages;
disease or other such occurrences; provided that the affected Party uses
reasonable efforts to overcome or avoid the effects of such cause and continues
to perform its obligations to the extent possible.

12.13 Survivability. All rights and obligations of the Parties which by intent
or meaning have validity beyond or by their nature apply or are to be performed
or exercised after the termination or expiration of this Agreement shall survive
the termination or expiration of this Agreement for the period so specified, if
any, or for perpetuity.

12.14 Governing Law. This Agreement, and the application or interpretation
hereof, shall be governed exclusively by its terms and by the laws of the State
of Alabama.

12.15 Jurisdiction. The Licensee consents to the personal jurisdiction of the
federal and state courts located in the State of Alabama with respect to all
claims or other causes of action arising out of this Agreement.

12.16 Interpretation. Whenever used in this Agreement and when required by the
context, the singular number shall include the plural and the plural the
singular. Pronouns of one gender shall include all genders, masculine, feminine
and neuter.

12.17 Captions. The captions as to contents of particular sections or paragraphs
contained in this Agreement are inserted for convenience and are in no way to be
construed as part of this Agreement or as a limitation on the scope of the
particular sections or paragraphs to which they refer.

12.18 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

The remainder of this page intentionally left blank

 

22 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

IN WITNESS WHEREOF, the Licensee and UABRF have each caused its duly authorized
representative to execute this Agreement, effective as of the Effective Date.

 

UABRF:     THE LICENSEE: The UAB Research Foundation     Vaxin Inc. By:  

/s/ Kathy Nugent

    By:  

/s/ William Enright

Name:  

Kathy Nugent

    Name:  

William Enright

Title:  

Managing Director

    Title:  

President & CEO

 

Address For Notices:

  

Address For Notices:

The UAB Research Foundation    Vaxin Inc. Attention: The Chief Executive Officer
   Attention: Bill Enright 701 20th Street South, AB 770    19 Firstfield Road
Birmingham, Alabama 35233    Suite 200    Gaithersburg, MD 20878

 

23 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

EXHIBIT A

LICENSED PATENTS

 

Title

    

Country

    

Serial #/patent

# /publication #

    

Filing

Date

  

Notes

    

Status

    

US PRV

     60/055,520      8/13/1997         Expired     

US PRV

     60/075,113      2/11/1998         Expired Vaccination by topical
application of genetic vectors      PCT      WO 1999/08713      8/13/1998   
     Completed Vaccination by topical application of genetic vectors      US
     6,706,693      1/3/2000         Granted      AU      737717      8/13/1998
        Granted      EP      1015035      8/13/1998    Validated in FR; DE; NL
and UK      Granted      HK      HK1032753      8/13/1998         Granted     
JP      2014-42647      8/13/1998         Pending      KR      7001342/2008     
8/13/1998         Pending      MX      268619      8/13/1998         Granted
    

US PRV

     60/132,216      5/3/1999         Expired Noninvasive genetic immunization,
expression products therefrom and uses thereof      US      6,716,823     
3/23/2000         Granted Noninvasive genetic immunization, expression products
therefrom and uses thereof      US      6,348,450      5/3/2000         Granted
Noninvasive genetic immunization, expression products therefrom and uses thereof
     PCT      WO 00/66179      5/3/2000         Completed     

AU

     2009201834      5/3/2000         Pending     

AU

     2013260710      5/3/2000         Pending     

CN

     ZL00809962.6      5/3/2000         Granted     

EP

     1181057      5/3/2000    Validated in FR; DE; IT, NL; ES and UK     
Granted     

HK

     HK03101756.9      5/3/2000         Granted

 

24 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Vaccination and vaccine and drug delivery by topical application of vectors and
vector extracts recombinant vectors, and noninvasive genetic immunization,
expression products therefrom, and uses thereof     

PCT

     WO 2003/070920      1/17/2003           Completed     

HK

     HK1071161      1/17/2003           Granted Vaccine and drug delivery by
topical application of vectors and vector extracts     

US

     13/961,439      8/7/2013           Pending

 

25 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

EXHIBIT B

DEVELOPMENT AND COMMERCIALIZATION PLAN

DEVELOPMENT AND COMMERCIALIZATION PLAN

Anthrax projected development timeline and milestones:

 

  •   [****]

Flu projected development timeline and milestones:

 

  •   [****]

 

**** Confidential treatment requested

 

26 of 27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

EXHIBIT C

FORM OF ROYALTY REPORT

 

Licensee:                                                  Agreement No.:
         Inventor:                                                  P#:
P             Period Covered: From:     /     / 2008    Through:
    /     /20     Prepared By:             Date:                      Approved
By:             Date:                     

If license covers several major product lines, please prepare a separate report
for each line. Then combine all product lines into a summary report.

 

Report Type:   Single Product Line Report:       Multiproduct Summary Report.
Page 1 of      Pages   Product Line Detail. Line:              Trade name:
             Page:                     

 

Report Currency:    U. S. Dollars    Other    

 

     Gross
Sales      * Less:
Allowances      Net
Sales      Royalty
Rate      Period Royalty Amount  

Country

               This Year      Last Year  

U.S.A.

                 

Canada

                 

Europe:

                                                                                
        

Japan

                 

Other:

                                                        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL:

                    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Royalty:                      Conversion Rate:                     
Royalty in U.S. Dollars: $        

The following royalty forecast is non-binding and for UABRF’s internal planning
purposes only:

Royalty Forecast under This Agreement:

Q1:                      Q2:                      Q3:                      Q4:
                    

 

27 of 27